Citation Nr: 1213380	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  10-36 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.  

2. Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Attorney Carol J. Ponton


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from July 1953 to July 1956.  

These issues come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied claims for service connection for "cluster headaches" and bilateral hearing loss.  

The Veteran originally requested a hearing on his August 2010 appeal form, but in an October 2011 statement, he withdrew his hearing request.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The issue of service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, bilateral sensorineural hearing loss had its onset during active service.  


CONCLUSION OF LAW

Bilateral sensorineural hearing loss was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether the notice and development requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied for the Veteran's claim for service connection for bilateral hearing loss, the Board concludes that the law does not preclude it from adjudicating the Veteran's claim.  The Board is taking action favorable to the Veteran by granting the claim for service connection.  A decision at this point poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The agency of original jurisdiction (AOJ) will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough.  There must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  See, 38 U.S.C.A. § 5107(b) (West 2002).  It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent with the facts shown in every case.  38 C.F.R. § 3.102 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the service origin of a disability such doubt will be resolved in favor of the claimant.  Id.  

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).  For example, in Barr, the United States Court of Appeals for Veterans Claims (Court) held that varicose veins were a disability that was capable of lay observation for the purpose of establishing service connection.  Under 38 C.F.R. § 3.159(a)(2) (2011), competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  Id.  

The Board must also assess the credibility, and probative value of the evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition to the above, service connection for sensorineural hearing loss may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

The Board finds that service connection for bilateral hearing loss is warranted because the evidence is in equipoise.  This determination is based on the competent and credible statements of the Veteran and the medical opinion evidence in the file.  

The Veteran contended in a July 2008 letter to his congressman that he had bilateral hearing loss that was incurred in service.  A June 1956 separation examination showed that the Veteran received a 15/15 on a whispered and spoken voice tests.  His DD 214 shows his military occupational specialty was "lineman."  Noise exposure in service was conceded.  

After service, a June 1976 letter from the Veteran's doctor shows that he worked steadily as a mechanic and race car driver.  VA records from February 2001 to December 2005 show the Veteran consistently had bilateral cerumen impaction.  In July 2006, a VA primary care record showed the Veteran requested hearing aids.  In March 2007, a VA history and physical examination showed that he had hearing aids issued last December with good results.  The assessment notes he had a hearing deficit.  

In August 2009, the Veteran received a VA examination.  The claims file and medical records were reviewed.  The examiner stated that the whispered voice tests in service were not reliable evidence of normal hearing or moderate impairment.  The examiner noted the VA records in the file showed hearing impairment.  

The Veteran said he had bilateral hearing loss for over twenty years and was exposed to rifle fire and grenades without hearing protection in service.  He also worked around engines and power tools as a mechanic off and on for twenty-five years and was a "semi driver" for five to six years.  He was in car races without hearing protection.  He also said he suffered a head injury with hearing loss and a loss of consciousness when hit with a rifle in-service.  

Pure tone threshold values were recorded as follows.  


HERTZ

500
1000
2000
3000
4000
RIGHT
65
60
80
80
95
LEFT
70
75
85
105
105+

The right ear speech recognition score was 86 percent the left ear was 58 percent.  He had mixed bilateral hearing loss.  Speech recognition thresholds were in agreement with pure tone thresholds and the overall response reliability was good.  The diagnosis was mixed severe to profound hearing loss for both ears, worse on the left.  

The examiner stated it was at least as likely as not that the hearing loss was due to or a result of noise exposure.  There was no "valid" auditory status in service, but he did report long-standing hearing loss.  Noise exposure in service was conceded.  The examiner stated that the sensorineural hearing loss component of his hearing loss was beyond age norms; some of the bilateral sensorineural hearing loss was at least as likely as not caused by or the result of military noise exposure.  It was likely or possible that other etiologies like aging, a head injury in service, occupational noise exposure, recreational noise exposure, and high blood pressure contributed as well but it would be speculative to allocate a degree of loss to these etiologies.  The conductive component of bilateral hearing loss was inconsistent with noise exposure and less likely related to noise exposure.  The examiner said the conductive component was likely due to middle ear pathology unrelated to military noise exposure.  

Resolving all doubt in the Veteran's favor, the Board finds that the evidence is in equipoise.  The VA examiner clearly implicates acoustic trauma the Veteran had in service as a significant contributing (albeit not sole) cause of the Veteran's sensorineural hearing loss.  The Board finds the opinion of the VA examiner to be both competent and credible.  The examiner is an audiologist (a specialist) who showed the entire file was reviewed, accurately assessed the issue at hand, and explained the rationale for the conclusion reached.  The opinion is assigned high probative value and is assigned great weight.  

The Board finds that the benefit of the doubt rule is for application here.  Resolving doubt in the Veteran's favor, bilateral sensorineural hearing loss had its onset in service and service connection is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  



ORDER

Service connection for bilateral hearing loss is granted.  


REMAND

Although the service treatment records are on file, a November 2002 Personnel Information Exchange System (PIES) response shows that the Veteran's service personnel records were destroyed in the 1973 fire at the National Personnel Records Center (NPRC).  VA has a heightened duty to assist the Veteran in obtaining records when service records are unavailable.  Washington v. Nicholson, 19 Vet. App. 362, 369-370 (2005).

VA records from March 1999 to April 3, 2008 are in the file.  The Veteran submitted partial VA records from 2011 and 2010.  On remand, associate all VA records created after April 3, 2008.  Also, VA records from 1980 and 1981 were submitted by the Veteran.  These records were not previously in the file.  Associate all VA treatment records for the Veteran prior to March 1999.  The Veteran stated in June 2009 that he received VA treatment at Lake City and Gainesville, Florida.  

In March 2009, the Veteran's wife stated the Veteran received treatment from private sources, including: Tallahassee Memorial Hospital, Greenleaf Mental Health, Dr. H., and Dr. G.  On remand, contact the Veteran and request that he identify all non-VA sources of medical treatment.  Request sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain any additional evidence.  

The Veteran received a VA examination in August 2009 to determine the etiology of his headaches.  The examiner essentially stated the etiology of current headaches could not be determined because the frequency of the current headaches was more severe than in service and there were multiple etiologies of the headaches.  

Service treatment records show the Veteran reported headaches in service, but the June 1956 separation examination was negative for defects, diagnoses or recommendations.  In August 1953 the Veteran reported headaches and was directed to the eye clinic; follow up indicated refractive error was the cause.  He reported headaches and other symptoms in July 1954; this was diagnosed as psychosomatic.  A January 1955 eye record says the Veteran reported blackouts and severe headaches, but there was no diagnosis.  In February 1955, a note states he hit his head on an iron railing and his right orbit was X-rayed for a possible fracture; it was negative for fracture or other pathology.  The same month he reported headaches and dizziness.  In 1955, he was in a motor vehicle accident; there was no report of a head injury.  In March 1956, he reported a headache while being treated for hepatitis (a disability already service-connected).  In January 1956, the Veteran complained of headache and was given aspirin.  

After service, medical records from a State Penitentiary (dating from March 1957 to January 1964) show the Veteran had no headache complaints except for one December 1957 record which shows the Veteran was admitted for dental treatment and had a severe headache.  He was prescribed medication and discharged a few days later.  

Records from 1974 show the Veteran injured his back in a work accident in 1974 (see September and November 1974 private records).  A 1976 letter from Dr. W. stated while there was no indication of physical disability or emotional problems when the Veteran was in service.  He had a work accident in 1974, became disabled (Social Security Administration determination) and then depressed.  

Currently available records from October and November 1980 show diagnoses of questionable, cluster type headaches (which increased with stress).  In December 1980, the Veteran complained (for the first time) that he had headaches which were present since 1955, or since service.  He took Tylox with good but temporary relief.  He was noted to have increased blood pressure and was given a new medication.  

In 1999, VA records show the Veteran first complained of neck pain only since 1955, then began stating that he suffered a head injury in 1955.  An August 2000 record shows the Veteran began reporting he had a motor vehicle accident in service and suffered a head injury and a two to three day loss of consciousness.  He said his decreased mental capacity lead to an early discharge.  As the service treatment records demonstrate, the statement that he had a head injury from a motor vehicle accident, lost consciousness, and suffered decreased mentation, is false.  

Records after 2000 show the Veteran repeated this story several times to clinicians.  (See September 2000 and December 2003 VA records as well as the August 2009 VA examination report).  Some records indicate the etiology of the headaches may be due to his neck and back disabilities from his work accident in 1974 (see September 2000, August 2008, and January 2009 VA records).  Other records show the Veteran at times denied headaches (See December 2004 and June 2008 VA records).  The Board does not find the Veteran to be a credible source regarding the medical history of his headaches and the VA examination report does not reflect a full history of  the Veteran's headaches.  

Notably, the Veteran had a computed tomography (CT) head scan in November 2002 and the impression was mild cerebral atrophy.  A September 2007 VA primary care record showed the Veteran had cluster headaches and memory problems.  Partial VA records currently in the file show in 2010 and 2011 the Veteran was sent to VA neurology.  A private practitioner prescribed oxygen for the Veteran's headaches.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)  

1. First, associate with file all VA records for the Veteran created prior to March 1999.  Associate with the file all VA records for the Veteran created after April 3, 2008.  The Veteran indicated he received treatment at VA in Lake City and Gainesville, Florida.  A negative reply is requested and should be placed in the claims file.  

2. After the above development is completed, schedule the Veteran for a VA examination to determine the nature, extent, and etiology of any headache disability.  The claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination.  All indicated testing should be conducted.  All pertinent pathology should be noted in the examination report.  

For any headache disability found, the examiner should indicate whether there is a 50 percent probability or greater that it had its clinical onset or is otherwise related to service.  The examiner should reference the evidence summarized above as well as any additional evidence associated with the claims file.  The rationale for all opinions must be provided.  

4. Re-adjudicate the claim for service connection for headaches.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with an SSOC.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


